DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-25, 27-28, 33, 41 and 57-62 are pending.
Claims 1-21, 26, 29-32, 34-40, 42-56 and 63-85 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Chad Tillman (Reg. No. 38,634) on May 19, 2022.

The application has been amended as follows: 
1-21.	(canceled)
22.	(currently amended)	An unmanned aerial vehicle (UAV) airways system, comprising:
(a)	a plurality of UAVs traveling along high-voltage power transmission lines within corridors, with one or more UAVs traveling in a first direction within one of said corridors and with one or more other UAVs traveling in a second direction opposite to the first direction within another of said corridors;
(b)	wherein one or more of the plurality of UAVs comprise a particular UAV in which electric power is generated for an electrical load from one or more differentials in electric field strength arising from the power transmission lines, comprising:
(i)	a plurality of separated electrodes;
(ii)	electrical components electrically connected with the plurality of electrodes, at least one or more of the electrical components being configurable to establish each of a plurality of different electric circuits, each of the different electric circuits comprising a set of two or more mutually exclusive subsets of the plurality of electrodes, the electrodes in each subset that have more than one electrode being electrically connected with each other for avoiding a voltage differential therebetween, and the one or more electrodes of each subset being electrically insulated from each electrode of any other subset of the set for enabling one or more voltage differentials between the subsets of the set resulting from a differential in electric field strength experienced by the particular UAV arising from the power transmission lines, wherein the subsets of the set are interconnected such that the one or more voltage differentials between the subsets causes a current to flow through the electric circuit of the set for powering the electrical load; and
(iii)	 a control assembly comprising:
(A)	one or more voltage-detector components configured to detect voltage differentials of the sets; and
(B)	a processor enabled to process the detected voltage differentials and—based thereon and based on voltage and electric current specifications for powering the electrical load—configure one or more of the electrical components in order to establish one of the plurality of different electric circuits for powering the electrical load;
(iv)	wherein, in at least one of the plurality of different electric circuits, a plurality of the subsets of electrodes are electrically connected so as to form a plurality of capacitors arranged either in series or in parallel.
23.	(original)	The UAV airways system of claim 22, wherein the corridors are predetermined and wherein the UAVs have information identifying the predetermined corridors whereby the UAVs are able to navigate within the predetermined corridors.
24.	(original)	The UAV airways system of claim 23, wherein the information identifying the predetermined corridors identifies a direction of travel within each predetermined corridor, the direction of travel either being in the first direction or the second direction.
25.	(original)	The UAV airways system of claim 23, wherein the information identifying the predetermined corridors is maintained in a navigational database of each UAV.
26.	(canceled)
27.	(currently amended)	The UAV airways system of claim 22, wherein the control assembly of the particular UAV configures one or more of the electrical components in order to establish one of the plurality of different electric circuits for powering the electrical load on a recurring basis when the particular UAV is in the vicinity of the power transmission lines.
28.	(currently amended)	The UAV airways system of claim 22, wherein the control assembly of the particular UAV configures one or more of the electrical components in order to establish one of the plurality of different electric circuits for powering the electrical load on a recurring basis when the particular UAV moves while in the vicinity of the power transmission lines.
29-32.	(canceled)
33.	(currently amended)	The UAV airways system of claim 22, an area of the plurality of electrodes in at least one of the plurality of different electric circuits of the particular UAV is less than or equal to 50% of an area of the set of electrodes in at least one other of the plurality of different electric circuits.
34-40.	(canceled)
41.	(currently amended)	The UAV airways system of claim 22, wherein the electrical load of the particular UAV comprises a rechargeable battery of the UAV.
42-56.	(canceled)
57.	(currently amended)	The UAV airways system of claim 22, wherein the plurality of electrodes of the particular UAV is located in a block arrangement and define walls of the block.
58.	(original)	The UAV airways system of claim 57, wherein the electrodes of the particular UAV each comprises a planar rectangular surface.
59.	(original)	The UAV airways system of claim 57, wherein the electrodes of the particular UAV define inner surfaces of the block.
60.	(original)	The UAV airways system of claim 57, wherein the electrodes of the particular UAV define outer surfaces of the block.
61.	(currently amended)	The UAV airways system of claim 22, wherein the plurality of electrodes of the particular UAV is located in an arrangement of nested blocks and defines walls of the blocks.
62.	(original)	The UAV airways system of claim 61, wherein the control assembly of the particular UAV is located within the innermost block.
63-85.	(canceled).

Examiner’s Statement of Reason for Allowance
Claims 1 -17 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Yang et al. (USPGPUB  20180095468) discloses a methods, apparatus, systems and articles of manufacture to wirelessly power an unmanned aerial vehicle are disclosed. An example unmanned aerial vehicle (UAV) includes a first electrode assembly to capacitively couple to a first power cable. The example UAV includes a second electrode assembly to capacitively couple to a second power cable. The first and second electrode assemblies, when capacitively coupled to the respective first and second power cables, are to receive power from at least one of the first and second power cables. The example UAV includes a power storage circuit to store the received power, Evans (USPGPUB 20180072170) discloses a charging system for drones has a base structure connected to a power grid, a connector extendable from the base structure and ending in a charging interface compatible with a charging port of a drone, and a computerized controller at the base structure enabled to communicate with a drone and to initiate, control and stop charging power. As a drone approaches the charging-system, the controller directs the drone into position for charging, manages connection of the charging interface to the charging port of the drone, initiates charging power, monitors progress of charging, and upon completion of charging, disconnects the charging interface from the charging port of the drone, and CRUYNINGEN (USPPUB 20180012504) disclosed a method involves defining a virtual tunnel above and along a power line, where the virtual tunnel includes first and second virtual channels along the power line, where first and second sets of flight paths within the first and second virtual channels are along first and second directions generally along the power line. An unmanned aerial vehicle (UAV) (44) moving along a selected flight path of the first set of flight paths along the first direction is embarked. A location of the UAV is detected by a location sensor (35) of the UAV. The location is compared with the selected flight path, none of these references taken either alone or in combination with the prior art of record disclose UVA airways system, including:
Claim 1, (a)	a plurality of UAVs traveling along high-voltage power transmission lines within corridors, with one or more UAVs traveling in a first direction within one of said corridors and with one or more other UAVs traveling in a second direction opposite to the first direction within another of said corridors;
(b)	wherein one or more of the plurality of UAVs comprise a particular UAV in which electric power is generated for an electrical load from one or more differentials in electric field strength arising from the power transmission lines, comprising:
(i)	a plurality of separated electrodes;
(ii)	electrical components electrically connected with the plurality of electrodes, at least one or more of the electrical components being configurable to establish each of a plurality of different electric circuits, each of the different electric circuits comprising a set of two or more mutually exclusive subsets of the plurality of electrodes, the electrodes in each subset that have more than one electrode being electrically connected with each other for avoiding a voltage differential therebetween, and the one or more electrodes of each subset being electrically insulated from each electrode of any other subset of the set for enabling one or more voltage differentials between the subsets of the set resulting from a differential in electric field strength experienced by the particular UAV arising from the power transmission lines, wherein the subsets of the set are interconnected such that the one or more voltage differentials between the subsets causes a current to flow through the electric circuit of the set for powering the electrical load; and
(iii)	 a control assembly comprising:
(A)	one or more voltage-detector components configured to detect voltage differentials of the sets; and
(B)	a processor enabled to process the detected voltage differentials and—based thereon and based on voltage and electric current specifications for powering the electrical load—configure one or more of the electrical components in order to establish one of the plurality of different electric circuits for powering the electrical load;
(iv)	wherein, in at least one of the plurality of different electric circuits, a plurality of the subsets of electrodes are electrically connected so as to form a plurality of capacitors arranged either in series or in parallel.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119